ORDER
PER CURIAM.
Justin Ayres (Defendant) appeals his convictions for first degree assault, section 565.050, RSMo 1994, and armed criminal action, section 571.015, RSMo 1994, as an aider and abettor. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).